710 S.E.2d 4 (2011)
STATE of North Carolina
v.
Paul Brantley LEWIS.
No. 386PA10.
Supreme Court of North Carolina.
June 15, 2011.
Joan M. Cunningham, Assistant Attorney General, for State of North Carolina.
*5 Reita Pendry, for Lewis, Paul Brantley.
Staples Hughes, Appellate Defender, for Lewis, Paul Brantley.
Leonard G. Green, Assistant Attorney General, for State of North Carolina.
Jerry Wilson, District Attorney, for State of North Carolina.

ORDER
Upon consideration of the notice of appeal from the North Carolina Court of Appeals, filed by the State of NC on the 7th of September 2010 in this matter pursuant to G.S. 7A-30, and the motion to dismiss the appeal for lack of substantial constitutional question filed by the Defendant, the following order was entered and is hereby certified to the North Carolina Court of Appeals: the motion to dismiss the appeal is
"Allowed by order of the Court in conference, this the 15th of June 2011."
Upon consideration of the petition filed by State of NC on the 7th of September 2010 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Allowed by order of the Court in conference, this the 15th of June 2011."
Upon consideration of the alternative petition filed on the 7th of September 2010 by State of NC in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Allowed by order of the Court in conference, this the 15th of June 2011."
JACKSON, J. recused.
Therefore the case is docketed as of the date of this order's certification. Briefs of the respective parties shall be submitted to this Court within the times allowed and in the manner provided by Appellate Rule 15(g)(2).